UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:November 14, 2011 (Date of earliest event reported) VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-18105 11-2871434 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 180 Linden Avenue, Westbury, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(516) 997-4600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) The Registrant held its Annual Meeting of Stockholders on November 14, 2011. (b) (i) The seven nominated directors were elected, receiving the following votes: Votes For Votes Withheld Class I Edgar Rios William Dempsey Class II Behnam Movaseghi Peter C. Castle Class III Simon Srybnik Jun Ma David Lieberman (ii) The proposal to ratify the appointment of Rothstein, Kass & Company, P.C. as the Company’s independent registered public accountants for the year ending December 31, 2011, as set forth in the proxy statement was approved as follows: Votes For Votes Against Votes Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 16, 2011 VASOMEDICAL, INC. By: /s/ Michael J. Beecher Michael J. Beecher Chief Financial Officer
